DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 03/17/2022, the following represents the changes from the previous claims: Claims 1, 2, 4-16, and 18-20 were amended. Claims 1-20 are presented for examination.  
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Van Der Poel et al. (US Patent Publication 2010/0115837), York et al. (US Patent Publication 2019/0124854), and Nakaminami et al. (US Patent Publication 2017/0258010).  
	a. Regarding claim 1, Singh teaches a plant cultivation system comprising at least one self-supporting linear member 36 [FIGS. 1, 3A, 3B] including a fluid circulation channel 34 and at least one sensing device 97 coupled to a processor [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]], wherein the at least one linear member 36 is a self-supporting structure that is horizontally arranged [FIGS. 1, 3A, 3B], wherein the at least one linear member includes at least one exterior opening to retain at least one of at least one seed and/or plant capsule 60 wherein the at least one seed and/or plant capsule is detachable [Plants 60 are placed in holes cut into the top of the cultivation vessel [0024]] and the fluid circulation channel 34; and a vertical support member coupled to the at least one self-supporting linear member [FIGS. 1, 3A, 3B]; wherein at least one upward facing exterior opening of the at least one exterior opening along a top face of the at least one self-supporting linear member 36 is configured to receive the at least one seed and/or plant capsule 60 [Plants 60 are placed in holes cut into the top of the cultivation vessel [0024]], and wherein, in response to sensed input, the processor executes to circulate fluid through the fluid circulation channel to and/or from at least one seed and/or plant capsule 60 [the “ebb and flow” cycles may be triggered by a sensor 97 that monitors the moisture content of culture media around the plant roots. This sensor would then start the “ebb and flow” cycle on demand when the moisture content drops below a preset limit [0029]; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]].
Singh does not specifically teach at least one linear member includes a light source positioned inside a reflector wherein at least one downward facing reflector opening of the at least one exterior opening along a bottom face of the at least one linear member is formed as the reflector and is configured to retain light source arranged so as to be substantially concealed and at least one upward facing exterior opening and at least one downward facing reflector opening are arranged along a horizontal axis of the at least one linear member. Van Der Poel teaches at least one linear member includes a light source 504 positioned inside a reflector [holes 514 at the position of the LEDs 504 [0041]] wherein at least one downward facing reflector opening 514 of the at least one exterior opening along a bottom face of the at least one linear member 500 is formed as the reflector [holes 514 comprise collimators which shape the light beams of the LEDs [0041]] and is configured to retain light source 504 arranged so as to be substantially concealed [FIGS. 5a-5b]; at least one upward facing exterior opening and at least one downward facing reflector opening 514 are arranged along a horizontal axis of the at least one linear member [FIGS. 5a-5b] for the purpose of providing a tray for growing organic material comprising a lower side arranged to radiate the light generated by the LEDs so soil with organic material is heated by the LEDs and the heat is not wasted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh to include at least one linear member includes a light source positioned inside a reflector wherein at least one downward facing reflector opening of the at least one exterior opening along a bottom face of the at least one linear member is formed as the reflector and is configured to retain light source arranged so as to be substantially concealed and at least one upward facing exterior opening and at least one downward facing reflector opening are arranged along a horizontal axis of the at least one linear member as taught by Van Der Poel because doing so would have provided a tray for growing organic material comprising a lower side arranged to radiate the light generated by the LEDs so that soil with organic material is heated by the LEDs and the heat is not wasted. 
	Singh in view of Van Der Poel does not specifically teach a bottom surface of at least one upward facing exterior opening is arranged below a bottom face of the light source. York teaches a bottom surface of at least one upward facing exterior opening (of tray 611) is arranged below a bottom face of light source 606 [to emit light 604, 605 from an extractor 606 sideways for direct illumination of plants 602. The extractor 606 is optically coupled with light guide 620. FIG. 6B schematically illustrates how a light guide luminaire module 601 can be recessed in a lower configuration to provide light close to the growth tray 611 for newly germinated plants 602. FIG. 6C schematically illustrates how a light guide luminaire module 601 can be raised to provide light for mature plants 602 [0067]; FIGS. 6A-6B] for the purpose of providing light close to the growth tray for newly germinated plants from a light source that can be raised to provide light for mature plants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel to include a bottom surface of at least one upward facing exterior opening is arranged below a bottom face of the light source as taught by York because doing so would have provided light close to the growth tray for newly germinated plants from a light source that can be raised to provide light for mature plants. 
	Singh in view of Van Der Poel and York does not specifically teach at least one pair of vertical walls coupled to the bottom surface and a removable cover collectively form the fluid circulation channel. Nakaminami teaches at least one pair of vertical walls 59 coupled to the bottom surface and a removable cover 51 [cultivation-bed 53 that carries the planting panels 51 and 51 on the upper surface thereof is made of light-weight foamed polystyrene, as with the planting panels 51. In the case illustrated in the drawings, two planting panels 51 and 51 are supported by step portions 59 and 59 provided on two respective sides of the cultivation-bed 53 [0087]] collectively form the fluid circulation channel [A plurality of ridges 56 each extend in the longitudinal direction continuously on the bottom surface; nutrient solution L flows along furrows 55 each running between adjacent ridges 56 and 56 [0088]] for the purpose of providing a removable cover placed over a fluid circulation channel so seedling-root pots can be dropped into planting holes and seedlings cultivated by causing the nutrient solution to flow along the bottom surface of the fluid circulation channel.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel and York to include  at least one pair of vertical walls coupled to the bottom surface and a removable cover collectively form the fluid circulation channel as taught by Nakaminami because doing so would have provided a removable cover placed over a fluid circulation channel so seedling-root pots can be dropped into planting holes and seedlings cultivated by causing the nutrient solution to flow along the bottom surface of the fluid circulation channel. 
	Please note in the combination of Singh, Van Der Poel, York, and Nakaminami the fluid circulation channel extends alongside at least one downward facing reflector opening and at least one upward facing exterior opening that are alternately arranged along a horizontal axis of at least one linear member.
	b. Regarding claim 2, Singh in view of Van Der Poel, York, and Nakaminami teaches (references to Van Der Poel) the system of claim 1 wherein the light source 504 concealed inside at least one downward facing reflector opening 514 illuminates plants 508 below, above, or below and above the at least one self-supporting linear member [holes 514 at the position of the LEDs 504 comprise collimators which shape the light beams of the LEDs [0041]; FIGS. 5a-5b]. Singh in view of Van Der Poel, York, and Nakaminami does not specifically teach the light source is detachable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel, York, and Nakaminami to include a light source that is detachable because doing so would have provided for ease of repair or replacement and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.  
c. Regarding claim 3, Singh in view of Van Der Poel, York, and Nakaminami teaches (references to Van Der Poel) the system of claim 1 wherein light source 504 [LEDs 504 [0041]] comprises a modulated photonic spectrum [the LEDs can be any “light-emitting element” that emits radiation in any region or combination of regions of the electromagnetic spectrum, for example, the visible region, the infrared and/or ultraviolet region, when activated by applying a potential difference across it or passing a current through it, for example. Therefore, the LED can have monochromatic, quasi-monochromatic, polychromatic or broadband spectral emission characteristics. Also a combination of LEDs with different wavelengths can be used in a single tray. One type with a wavelength optimized for the growth and another type with a wavelength optimal for e.g. the blooming stage of the plants [0028]].
d. Regarding claim 4, Singh in view of Van Der Poel, York, and Nakaminami teaches (references to Van Der Poel) the system of claim 1 having light source 504 [LEDs 504 comprise collimators which shape the light beams of the LEDs [0041] and at least one downward facing reflector opening 514 [holes 514 comprise collimators which shape the light beams of the LEDs [0041]].
Singh in view of Van Der Poel, York, and Nakaminami does not specifically teach heat generated by the light source is vented through an opening at an apex of at least one downward facing opening.
Van Der Poel teaches heat generated by light source 406 is vented through opening 404 at an apex of downward facing opening 414 [heat pipe 404 extends horizontally over a bottom layer 402 of the tray 400. LEDs 406 are attached to the heat pipe 404 [0039]; the heat generated by the LEDs 406 is evenly radiated across the outer surface of the heat pipe 404 [0040]] for the purpose of providing for the substrate wherein the plant material grows to be heated by the LEDs and the heat is not wasted.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel, York, and Nakaminami to include heat generated by the light source vented through an opening at an apex of at least one downward facing opening as taught by Van Der Poel because doing so would have provided for the substrate wherein the plant material grows to be heated by the LEDs and the heat is not wasted.  
e. Regarding claim 5, Singh in view of Van Der Poel, York, and Nakaminami teaches (references to Van Der Poel) the system of claim 1 wherein the reflector [holes 514 comprise collimators which shape the light beams of the LEDs [0041]] and at least one seed and/or plant capsule 508 share common wall 502 [FIGS. 5a-5b].
f. Regarding claim 6, Singh in view of Van Der Poel, York, and Nakaminami teaches (references to Singh) the system of claim 1 having the self-supporting structure of the at least one self-supporting linear member 36 [FIGS. 1, 3A, 3B]. Singh in view of Van Der Poel, York, and Nakaminami does not specifically teach the self-supporting structure formed as a monolithic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel, York, and Nakaminami to include the self-supporting structure formed as a monolithic material because doing so would have provided a self-supporting structure formed of fewer parts for ease of manufacturing and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

4. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Van Der Poel et al. (US Patent Publication 2010/0115837), York et al. (US Patent Publication 2019/0124854), Nakaminami et al. (US Patent Publication 2017/0258010), and Yano et al. (US Patent Publication 2016/0183488).  
a. Regarding claim 7, Singh in view of Van Der Poel, York, and Nakaminami teaches (references to Nakaminami) the system of claim 1 having removable cover 51 of the fluid circulation channel. Singh in view of Van Der Poel, York, and Nakaminami does not specifically teach at least one power and/or data conductor coupled to the cover. Yano teaches at least one power and/or data conductor 14 coupled to cover 11 a [support section 11 includes a lid portion 11 a [0020]; sensor 14 is attached to a face of the support section 11 on an underground part B side. Here, the sensor 14 may be provided on a wall face, a bottom face, or a ceiling face (a bottom face of the support section 11) [0028] FIGS. 1-2] for the purpose of providing a data conductor coupled to the cover for conducting sensor data to a controller to store data and carry out control for cultivating the plant. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel, York, and Nakaminami to include at least one power and/or data conductor coupled to the cover as taught by Yano because doing so would have provided a data conductor coupled to the cover for conducting sensor data to a controller to store data and carry out control for cultivating the plant.

5. 	Claims 8 and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Van Der Poel et al. (US Patent Publication 2010/0115837).
a. Regarding claim 8, Singh teaches a plant cultivation system comprising at least one vertical support member coupled to at least one horizontally plumbed linear member 36 [FIGS. 1, 3A, 3B]; wherein the at least one horizontally plumbed linear member is structurally self-supporting and retains at least one of at least one seed and/or plant capsule 60, a pair of elongated vertical walls coupled to a bottom surface of the at least one horizontally plumbed linear member and a cover that together with the pair of elongated vertical walls forms a concealed fluid circulatory channel [nutrient is pumped into the cultivation chamber 36 via tubing 34 [0025]; FIGS. 1, 3A, 3B]], a sensing device 97, at least one valve 10, and an electronic processing and control device control system [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]]; wherein a weight of the at least one horizontally plumbed linear member is exclusively supported by the at least one vertical support member [FIGS. 1, 3A, 3B]]; wherein at least one opening along a top face of the at least one horizontally plumbed linear member receives the at least one seed and/or plant capsule wherein the at least one seed and/or plant capsule is detachable [Plants 60 are placed in holes cut into the top of the cultivation vessel [0024]]; wherein input received by a processor of the electronic control system from at least one sensor activates the at least one valve 10 of an automated fluid circulatory channel wherein the at least one valve flows through the at least one concealed fluid circulatory channel to and/or from the at least one opening and the at least one valve controls the volume of fluid flowing into and/or out of the at least one opening [the “ebb and flow” cycles may be triggered by a sensor 97 that monitors the moisture content of culture media around the plant roots. This sensor would then start the “ebb and flow” cycle on demand when the moisture content drops below a preset limit [0029];  pump 32 can then be turned off which causes flooding control valve 10 to open allowing the cultivation vessel to drain back completely into the fluid reservoir 30 thus completing the “ebb and flow” cycle of irrigation [0024]].
Singh does not specifically teach at least one linear member retains a light source disposed inside and substantially concealed within a reflector. Van Der Poel teaches at least one linear member 500 retains a light source 504 disposed inside and substantially concealed within a reflector [holes 514 at the position of the LEDs 504 [0041]; holes 514 comprise collimators which shape the light beams of the LEDs [0041]] for the purpose of providing a tray for growing organic material comprising a lower side arranged to radiate the light generated by the LEDs so soil with organic material is heated by the LEDs and the heat is not wasted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh to include at least one linear member retains a light source disposed inside and substantially concealed within a reflector as taught by Van Der Poel because doing so would have provided a tray for growing organic material comprising a lower side arranged to radiate the light generated by the LEDs so that soil with organic material is heated by the LEDs and the heat is not wasted. 
b. Regarding claim 10, Singh in view of Van Der Poel teaches (references to Singh) the system of claim 8 having the fluid circulatory channel 34. Singh further teaches a nutrient or a nutrient and one or more additives protecting plant health incorporated into the fluid circulatory channel [nutrient is pumped into the cultivation chamber 36 via tubing 34 [0025]].
c. Regarding claim 11, Singh in view of Van Der Poel teaches (references to Singh) the system of claim 8 wherein a nutrient or a nutrient and one or more additives protecting plant health is placed inside the at least one seed and/or plant capsule 60 targeting specific needs of a plant species within the at least one seed and/or plant capsule [delivery tubing 34 which then provides nutrient solution to the plants via spray heads 40 [0025]].
d. Regarding claim 12, Singh in view of Van Der Poel teaches (references to Singh) the system of claim 8 wherein at least one of the sensing device 97 and a communication device communicates to a processor an input or inputs related to a moisture and a fluid condition or conditions of at least one of a seed and/or plant capsule of the at least one seed and/or plant capsule 60 and fluid in the fluid circulatory channel [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]].
e. Regarding claim 13, Singh in view of Van Der Poel teaches (references to Singh) the system of claim 8 wherein information received from the at least one sensing device 97 is processed by a local processor [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]] initiating programmed code initiating including at least one of irrigation and illumination instructions resulting in irrigating and/or illuminating flowing fluid to the at least one seed and/or plant capsule of the at least one seed and/or plant capsule 60 [the “ebb and flow” cycles may be triggered by a sensor 97 that monitors the moisture content of culture media around the plant roots. This sensor would then start the “ebb and flow” cycle on demand when the moisture content drops below a preset limit [0029].

6. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Van Der Poel et al. (US Patent Publication 2010/0115837) and Copping et al. (US Patent Publication 2010/0037517).
a. Regarding claim 9, Singh in view of Van Der Poel teaches (references to Singh) the system of claim 8 wherein the fluid egressing the at least one horizontally plumbed linear member is recirculated back into the at least one horizontally plumbed linear member [allowing the cultivation vessel to drain back completely into the fluid reservoir 30 thus completing the “ebb and flow” cycle of irrigation [0024]].
Singh in view of Van Der Poel does not specifically teach the fluid is filtered. Copping teaches fluid is filtered [a liquid filter operatively mounted between the sump and the reservoir 50 for filtering solids from the liquid being recycled to the fluid reservoir 50 from the sump [0060]] for the purpose of providing for filtering solids from the liquid being recycled to the fluid reservoir.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Van Der Poel to include fluid that is filtered as taught by Copping because doing so would have provided for filtering solids from the liquid being recycled to the fluid reservoir.

7. 	Claims 14, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Yano et al. (US Patent Publication 2016/0183488).
a. Regarding claim 14, Singh teaches a plant cultivation system comprising at least one vertical support member coupled to a horizontally plumbed linear member 36 [FIGS. 1, 3A, 3B] wherein a weight of the horizontally plumbed linear member is supported by the at least one vertical support member [FIGS. 1, 3A, 3B]; wherein the horizontally plumbed linear member 36 retains at least one seed and/or plant capsule 60 [Plants 60 are placed in holes cut into the top of the cultivation vessel [0024]], a fluid circulatory channel, a sensing system, a communication device, and a control system comprising a processor executing at least one instruction stored on memory wherein the sensing system includes at least one moisture sensing device 97 that communicates information to the cultivation control system processor about internal environmental moisture conditions surrounding the at least one seed and/or plant capsule 60 [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]]; the control system is configured for wired and/or wireless communication and operates the flow of fluid in the fluid circulatory channel response to at least one of input information from the sensing system, the at least one stored instruction, and/or remote user input [the “ebb and flow” cycles may be triggered by a sensor 97 that monitors the moisture content of culture media around the plant roots. This sensor would then start the “ebb and flow” cycle on demand when the moisture content drops below a preset limit [0029].
Singh does not specifically teach a light source and sensing system that includes at least one photonic sensing device that communicates information to the control system about at least one external ambient environmental condition and the control system operates the light source response to at least one of input information from the sensing system, the at least one stored instruction, and/or remote user input. Yano teaches a light source 2 [A light source 2 is provided above the hydroponic cultivation apparatus [0022]] and sensing system that includes at least one photonic sensing device that communicates information to control system 3 about at least one external ambient environmental condition and the control system operates the light source response to at least one of input information from the sensing system, the at least one stored instruction, and/or remote user input [controller 3 is connected to the light source 2. The light source 2 is subjected to adjustment of time for irradiating the above-ground part A and other parameters, by the controller 3 [0037]] for the purpose of providing a controller connected to the light source to automatically adjust the time for irradiating and other parameters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh to include a light source and sensing system that includes at least one photonic sensing device that communicates information to the control system about at least one external ambient environmental condition and the control system operates the light source response to at least one of input information from the sensing system, the at least one stored instruction, and/or remote user input as taught by Yano because doing so would have provided a controller connected to the light source to automatically adjust the time for irradiating and other parameters.
b. Regarding claim 17, Singh in view of Yano teaches (references to Singh) the system of claim 14, the sensing system comprising at least one sensor 97 providing input to the processor including at least one of plant moisture condition [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]], pest presence, flowering, crop production, ambient light, room occupancy, or plant volumetric size. 
c. Regarding claim 20, Singh teaches a method of using plant cultivation system, the method comprising mounting a plurality of structurally self-supporting linear members 36 [FIGS. 1, 3A, 3B] above one another to at least one vertical structural member [FIG. 3B], each structurally self-supporting linear member comprising at least one seed and/or plant capsule 60 [Plants 60 are placed in holes cut into the top of the cultivation vessel [0024]], a fluid circulatory system, and a sensing device 97 sensing sensing internal environmental conditions of the plant cultivation system including the at least one seed and/or plant capsule by each sensing device of each structurally self-supporting linear member [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]]; communicating the sensed environmental conditions to a control device of the cultivation system, wherein the control device is coupled to the fluid circulatory system [the “ebb and flow” cycles may be triggered by a sensor 97 that monitors the moisture content of culture media around the plant roots. This sensor would then start the “ebb and flow” cycle on demand when the moisture content drops below a preset limit [0029]; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]]; operating the fluid circulatory system of each linear structurally self-supporting member to irrigate the at least one seed and/or plant capsule of each structurally self-supporting linear member in response to output provided by a control device based on processing the sensed environmental conditions and the onboard programmed code [delivery tubing 34 which then provides nutrient solution to the plants via spray heads 40 [0025]].
Singh does not specifically teach sensing external ambient environmental conditions of the plant cultivation system, a control device coupled to an illumination system and operating the illumination system of each structurally self-supporting linear member in response to output provided by the control device based on processing the sensed environmental conditions and onboard programmed code. Yano teaches sensing external ambient environmental conditions of the plant cultivation system, a control device 3 coupled to an illumination system 2 [A light source 2 is provided above the hydroponic cultivation apparatus [0022]] and operating the illumination system of each structurally self-supporting linear member in response to output provided by the control device based on processing the sensed environmental conditions and onboard programmed code [controller 3 is connected to the light source 2. The light source 2 is subjected to adjustment of time for irradiating the above-ground part A and other parameters, by the controller 3 [0037]] for the purpose of providing a controller connected to the light source to automatically adjust the time for irradiating and other parameters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh to include sensing external ambient environmental conditions of the plant cultivation system, a control device coupled to an illumination system and operating the illumination system of each structurally self-supporting linear member in response to output provided by the control device based on processing the sensed environmental conditions and onboard programmed code as taught by Yano because doing so would have provided a controller connected to the light source to automatically adjust the time for irradiating and other parameters.

8. 	Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Yano et al. (US Patent Publication 2016/0183488) and Marquez (US Patent Publication 2015/0237811).
a. Regarding claim 15, Singh in view of Yano teaches (references to Singh) the system of claim 14 having the sensing system [a sensor 97 that monitors the moisture content of culture media around the plant roots; a VG400 moisture sensor (manufactured by Vegetronix of Sandy, Utah, USA) may be used to monitor and control moisture content. This sensor provides an analog voltage proportional to moisture content and can easily be coupled to an electronic controller [0029]]. Singh in view of Yano does not specifically teach enabling remote visual plant monitoring through another sensing device of the sensing system. Marquez teaches enabling remote visual plant monitoring through another sensing device of the sensing system [Remote monitoring via a camera is also useful with the disclosed modular system, and further such camera may be in communication with the control unit for presentation to a user [0081]] for the purpose of providing data regarding the conditions of the system to a remote user.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Yano to include enabling remote visual plant monitoring through another sensing device of the sensing system as taught by Marquez because doing so would have provided data regarding the conditions of the system to a remote user.
b. Regarding claim 16, Singh in view of Yano and Marquez teaches (references to Singh) the system of claim 15, wherein operation of the fluid circulatory channel is customized to correspond to a specific cultivation system environment and/or seed or plant capsule 60 growth needs [A variety of plants for decorative and food use can be grown in the system. A single feed pump can supply a number of plant cultivation vessels, which can be of different sizes and positioned at different elevations [0007]].
Singh in view of Yano and Marquez teaches (references to Yano) the system of claim 15, wherein operation of the light source is customized to correspond to a specific cultivation system environment and/or seed or plant capsule growth needs [controller 3 may be connected not only to the single hydroponic cultivation apparatus 1 and the single light source 2, but also to multiple hydroponic cultivation apparatuses 1 and light sources 2 [0031]; light source 2 is subjected to adjustment of time for irradiating the above-ground part A and other parameters, by the controller 3 [0037]].

9. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Yano et al. (US Patent Publication 2016/0183488) and Copping et al. (US Patent Publication 2010/0037517).
a. Regarding claim 18, Singh in view of Yano teaches the system of claim 14. Singh in view of Yano does not specifically teach at least one filter filtering fluid circulating inside the cultivation system. Copping teaches at least one filter filtering fluid circulating inside the cultivation system [a liquid filter operatively mounted between the sump and the reservoir 50 for filtering solids from the liquid being recycled to the fluid reservoir 50 from the sump [0060]] for the purpose of providing for filtering solids from the liquid being recycled to the fluid reservoir.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Yano to include at least one filter filtering fluid circulating inside the cultivation system as taught by Copping because doing so would have provided for filtering solids from the liquid being recycled to the fluid reservoir.

10. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (US Patent Publication 2013/0074408) in view of Yano et al. (US Patent Publication 2016/0183488) and Senkiw (US Patent Publication 2004/0118701).
a. Regarding claim 19, Singh in view of Yano teaches the system of claim 14. Singh in view of Yano does not specifically teach at least one of a fluid oxygenator and a fluid thermal probe/heater. Senkiw teaches at least one of a fluid oxygenator [O2 emitter 6 with the anode connecting wire 7 and the cathode connecting wire 8 [0040]] and a fluid thermal probe/heater 3 [thermistor temperature sensor 3 [0042]] for the purpose of providing very small microbubbles and nanobubbles of oxygen in suspension, forming a solution supersaturated in oxygen for enhancing the growth of plants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Singh in view of Yano to include at least one of a fluid oxygenator and a fluid thermal probe/heater as taught by Senkiw because doing so would have provided very small microbubbles and nanobubbles of oxygen in suspension, forming a solution supersaturated in oxygen for enhancing the growth of plants.
	
Response to Arguments
11.	Applicant’s arguments from the response filed on 03/17/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicant’s arguments from the response filed on 03/17/2022, see pages 9-14, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Singh (US Patent Publication 2013/0074408), Van Der Poel et al. (US Patent Publication 2010/0115837), York et al. (US Patent Publication 2019/0124854), and Nakaminami et al. (US Patent Publication 2017/0258010).
b. Applicant’s arguments from the response filed on 03/17/2022, see pages 9-14, with respect to the rejection of claim 8 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Singh (US Patent Publication 2013/0074408) and Van Der Poel et al. (US Patent Publication 2010/0115837).
c. Applicant’s arguments from the response filed on 03/17/2022, see pages 9-14, with respect to the rejection of claim 14 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Singh (US Patent Publication 2013/0074408) and Yano et al. (US Patent Publication 2016/0183488).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643